COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Ali Yazdchi v. The Cohen Law Firm, a/k/a Gary Cohen

Appellate case number:    01-19-00719-CV

Trial court case number: 2016-82012

Trial court:              11th District Court of Harris County

      The en banc court has voted to deny appellant’s motion for en banc reconsideration.
Accordingly, it is ordered that appellant’s motion en banc reconsideration is denied.

En banc court consists of Chief Justice Radack and Justices Kelley, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.

Judge’s signature: ____/s/ Gordon Goodman__________________
                              Acting for the En Banc Court


Date: January 6, 2022